IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS W. SAMMONS, §
§
Defendant Below, § No. 597, 2016
Appellant, §
§ Court BeloW_Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 1107004907 (K)
§
Plaintiff Below, §
Appellee. §

Submitted: August 16, 2017
Decided: August 16, 2017

Before STRINE Chief Justice; SEITZ, and TRAYNOR, Justices.

O_R_DE_R

This 16th day of August 2017, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in the

Commissioner’s C)ctober 13, 2016 Report and Recommendation as adopted by the

Superior Court in its November 21, 2016 Order.

NOW, TI-]]EREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.
BY THE COURT:

LW

1 _ l
Justlce